Matter of Ford v Annucci (2019 NY Slip Op 06677)





Matter of Ford v Annucci


2019 NY Slip Op 06677


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

528872

[*1]In the Matter of Corey Ford, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 30, 2019

Before: Egan Jr., J.P., Lynch, Mulvey, Rumsey and Pritzker, JJ.


Corey Ford, Auburn, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Accordingly, given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Silva v New York State Dept. of Corr. & Community Supervision, 172 AD3d 1862, 1862-1863 [2019]; Matter of Hamilton v Annucci, 171 AD3d 1385, 1385 [2019]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $15 and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Hamilton v Annucci, 171 AD3d at 1385; Matter of Haigler v Lilley, 170 AD3d 1411, 1412 [2019]).[FN1]
Egan Jr., J.P., Lynch, Mulvey, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.
Footnotes

Footnote 1: Petitioner has failed to submit proof substantiating his other requested reimbursements.